DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 21 and 24 under 35 U.S.C. 112(a) is moot based on Applicant’s cancelation of these claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Nathan Searcy (Attorney Reg. No. 77905) on 01/06/2021 with follow up email on 01/07/2021. 
The application has been amended as follows:
1-25. (Cancelled)
26. (Currently Amended) An apparatus of a user equipment (UE) operable to transmit uplink control information (UCI) on a physical uplink control channel (PUCCH) to a New Radio (NR) base station, the apparatus comprising: 
	one or more processors configured to: 
		identify, at the UE, that a resource comprising one or more of a semi-persistent scheduling (SPS) hybrid automatic repeat request - acknowledgement (HARQ-ACK) and a scheduling request (SR) overlaps with two or more non-overlapping 
	select, at the UE, a PUCCH resource and a corresponding CSI report having a highest priority from the two or more non-overlapping PUCCH resources carrying CSI; 	identify, at the UE, a PUCCH resource and a corresponding CSI report having a lower priority from the two or more non-overlapping PUCCH resources carrying CSI; 	determine, at the UE, whether the UE has received a multi-CSI-PUCCH- ResourceList higher-layer parameter from the NR base station;
	 multiplex the one or more of the SPS HARQ-ACK and the SR and the CSI report on the selected PUCCH resource having the highest priority in a slot in response to a determination that the UE has not received a multi-C SI-PUCCH-ResourceList higher-layer parameter from the NR base station and the HARQ-ACK is in response to a PDSCH reception without a corresponding physical downlink control channel (PDCCH); 	encode, at the UE, uplink control information (UCI) that includes the multiplexed one or more of the SPS HARQ-ACK and the SR and the CSI report with the highest priority for transmission on the selected PUCCH resource to the NR base station; and 	drop, at the UE, the PUCCH resource and the corresponding CSI report having the lower priority from the two or more non-overlapping PUCCH resources carrying CSI in response to the determination that the UE has not received a multi-CSI-PUCCH-ResourceList higher-layer parameter from the NR base station and the HARQ-ACK is in response to a PDSCH reception without a corresponding PDCCH; and 
	a memory interface configured to retrieve from a memory the UCI.

27. (Previously Presented) The apparatus of claim 26, further comprising a transceiver configured to transmit the UCI to the NR base station.



29. (Previously Presented) The apparatus of claim 26, wherein the one or more processors are configured to multiplex the one or more of the SPS HARQ-ACK and the SR and the CSI report on the selected PUCCH resource having the highest priority in a slot.

30. (Cancelled)

31. (Previously Presented) The apparatus of claim 26, wherein the selected PUCCH resource is an earliest PUCCH resource among the two or more non-overlapping PUCCH resources carrying CSI.

32. (Previously Presented) The apparatus of claim 26, wherein the resource comprising one or more of the SPS HARQ-ACK and the SR comprises the SPS HARQ-ACK, and wherein the SPS HARQ-ACK is in response to a physical downlink shared channel (PDSCH) reception at the UE without a corresponding physical downlink control channel (PDCCH) reception at the UE.

33. (Previously Presented) The apparatus of claim 26, wherein a first CSI report has a higher priority as compared to a second CSI report when a first priority value associated with the first CSI report is lower than a second priority value associated with the second CSI report.


identifying, at the UE, that a resource comprising one or more of a semi-persistent scheduling (SPS) hybrid automatic repeat request - acknowledgement (HARQ-ACK) and a scheduling request (SR) overlaps with two or more non-overlapping physical uplink control channel (PUCCH) resources carrying channel state information (CSI); 
selecting, at the UE, a PUCCH resource and a corresponding CSI report having a highest priority from the two or more non-overlapping PUCCH resources carrying CSI; 	determine, at the UE, whether the UE has received a multi-CSI-PUCCH-ResourceList higher-layer parameter from the NR base station; 
multiplexing, at the UE, the one or more of the SPS HARQ-ACK and the SR and the CSI report on the selected PUCCH resource having the highest priority in response to a determination that the UE has not received a multi-CSI-PUCCH-ResourceList higher-layer parameter from the NR base station and the HARQ-ACK is in response to a PDSCH reception without a corresponding PDCCH; 
encoding, at the UE, uplink control information (UCI) that includes the multiplexed SPS HARQ-ACK or SR and the CSI report with the highest priority for transmission on the selected PUCCH resource to the NR base station; and 
dropping a PUCCH resource and a corresponding CSI report having a lower priority from the two or more non-overlapping PUCCH resources carrying CSI in response to the determination that the UE has not received a multi-CSI-PUCCH-and the HARQ-ACK is in response to a PDSCH reception without a corresponding PDCCH.

35. (Cancelled)

36. (Previously Presented) The at least one non-transitory machine readable storage medium of claim 34, wherein the resource comprising one or more of the SPS HARQ-ACK and the SR comprises the SPS HARQ-ACK, wherein the SPS HARQ-ACK is in response to a physical downlink shared channel (PDSCH) reception at the UE without a corresponding physical downlink control channel (PDCCH) reception at the UE.

37. (Previously Presented) The at least one non-transitory machine readable storage medium of claim 34, further comprising instructions when executed perform the following: multiplexing the one or more of the SPS HARQ-ACK and the SR and the CSI report on the selected PUCCH resource having the highest priority in a slot.

38. (Cancelled)

39. (Currently Amended) The at least one non-transitory machine readable storage medium of claim 34, further comprising instructions when executed perform the following: multiplexing multiple PUCCH resources in a slot to ensure alignment between the NR base station and the UE.

40. (Previously Presented) The at least one non-transitory machine readable storage medium of claim 34, wherein a first CSI report has a higher priority as compared 

Allowable Subject Matter
Claims 26-29, 31-34, 36-37 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to an apparatus and non-transitory machine readable storage medium for transmitting uplink control information on a physical uplink control channel from a user equipment to a new radio base station.
Applicant’s independent claim 1 recites, inter alia, an apparatus as defined in the specification (see paragraph [0073] of Applicant’s specification as filed) including “determine, at the UE, whether the UE has received a multi-CSI-PUCCH- ResourceList higher-layer parameter from the NR base station; multiplex the one or more of the SPS HARQ-ACK and the SR and the CSI report on the selected PUCCH resource having the highest priority in a slot in response to a determination that the UE has not received a multi-CSI-PUCCH-ResourceList higher-layer parameter from the NR base station and the HARQ-ACK is in response to a PDSCH reception without a corresponding physical downlink control channel (PDCCH); encode, at the UE, uplink control information (UCI) that includes the multiplexed one or more of the SPS HARQ-ACK and the SR and the CSI report with the highest priority for transmission on the selected PUCCH resource to the NR base station; and drop, at the UE, the PUCCH resource and the corresponding CSI report having the lower priority from the two or more non-overlapping PUCCH resources carrying CSI in response to the determination that the UE has not received a multi-CSI-PUCCH-ResourceList higher-layer parameter from the NR base station and the HARQ-ACK is in response to a PDSCH reception without a corresponding PDCCH.”  With the quoted limitations, Applicant’s independent claim 26 as a whole comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Shen (US PG Pub 2018/0331743) – discloses CSI reporting in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413